Citation Nr: 0733857	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  97-10 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Lyme disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The veteran had active service from June 1951 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.  The United States Court of Appeals for 
Veterans Claims (Court) denied petitions by the veteran for 
extraordinary relief in October and November 1997 after he 
accused the VA and his former representative organization of 
colluding to suppress evidence.

In March 1998, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A copy of the hearing 
transcript is associated with the claims file.  The veteran 
was scheduled to appear for a video conference hearing at the 
RO in September 1999, before a Veterans Law Judge sitting at 
the Board.  The veteran failed to report to the scheduled 
hearing.  

In February 2000, the Board found the veteran's claim of 
service connection for lyme disease well-grounded, and 
remanded the matter for additional development.  After 
completion of the requested development, the case was 
returned to the Board.  

In a decision promulgated in February 2004, the Board denied 
the veteran's claim, finding that the medical evidence of 
record did not show that the veteran currently had a 
diagnosis of lyme disease.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In September 2005, the CAVC issued an order 
affirming the Board's February 2004 decision to deny service 
connection for lyme disease, specifically finding that there 
was a plausible basis in the record for the Board's decision 
to deny service connection, that the Board provided an 
adequate statement of reasons and bases, and that the Board 
did not err in its determination that VA satisfied its duty 
to assist..  

The veteran thereafter appealed the CAVC decision to the 
United Stated Court of Appeals for the Federal Circuit 
(Federal Circuit).  In October 2006, the Federal Circuit 
vacated and remanded the CAVC's decision based on a finding 
that VA did not fulfill its duty to assist the veteran with 
the development of his claim under 38 U.S.C.A. § 5103a.  

In turn, the CAVC set aside the Board's February 2004 
decision and remanded the matter back to the Board for 
compliance with VA's duty to assist.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the veteran 
does not currently have Lyme disease.


CONCLUSION OF LAW

Lyme disease not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1)  veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  Moreover, it would have been impossible to provide 
adequate notice to the veteran prior to the initial 
adjudication in 1996 because the current laws and regulations 
governing VA's duties to notify and assist were not enacted 
until four years after the November 1996 rating decision was 
issued.  Nevertheless, the notice was provided in May 2003 
and the claim was subsequently readjudicated in an August 
2003 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in numerous statements to the RO, has demonstrated 
his understanding of the evidentiary requirements, arguing 
that "strategic" service medical records are missing from 
his file and that numerous private treatment records are also 
missing from his file.  The veteran provided a long list of 
private doctors and hospitals from which he received 
treatment over the years.  

VA's duty to assist regulations require VA to make reasonable 
efforts to obtain records identified by the veteran.  As 
such, in the May 2003 duty-to-assist letter, the RO requested 
completed Authorization and Consent to Release Information 
forms from the veteran so that additional attempts could be 
made to locate private records, even though numerous attempts 
to locate such records had been made previously.  For 
example, between April 2000 and August 2000, attempts were 
made to retrieve numerous private medical records identified 
by the veteran.  Moreover, according to the veteran, the RO's 
May 2003 duty-to-assist letter requested the same set of 
records from the veteran that were requested in February 
2000, September 1996 and November 1999.  

There is nothing in the record to suggest that reasonable 
efforts to obtain the identified private records were not 
undertaken.  The RO, in the May 2003 letter for example, 
explained to the veteran that some of the identified private 
treatment records were unavailable because the doctors were 
deceased.  The RO identified and requested records from at 
least 9 physicians and medical facilities.  Additionally, the 
record reflects that a form was sent to the veteran's 
congressman in an effort to assist the veteran in obtaining 
the alleged missing records himself.  The veteran indicated 
that the medical records from the deceased physicians were 
"in the possession of state or county medical societies.  
There was no known action to retrieve those."  The veteran 
also indicated that VA essentially refused to retrieve some 
of the private records because the cost of the retrieval was 
too high.  In sum, the RO's attempts to obtain private 
records were unsuccessful; however, the veteran continues to 
assert that it is VA's responsibility to obtain them.  The 
May 2003 duty-to-assist letter clearly explained to the 
veteran that he was responsible to make sure that the RO 
received all requested records that were not in the 
possession of a Federal department or agency.  
Notwithstanding the RO's attempts to retrieve the private 
records, the veteran is certainly free, to make his own 
attempts at retrieving that private information.  
Importantly, VA's duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

In addition to private treatment records, the veteran also 
maintains that some of his service medical records are 
missing.  Although VA is responsible for making reasonable 
efforts to obtain Federal records, which includes service 
medical records, VA has no duty to act when such action would 
serve no useful purpose.  38 U.S.C.A. § 5103A(a)(2).  In this 
case, additional service medical records, if obtained, would 
not provide a basis on which to warrant service connection, 
as there is no current evidence of lyme disease.  In this 
case, the Federal Circuit pointed out that the record lacks 
evidence showing that the RO attempted to retrieve daily 
treatment and clinical records from November 1952 to March 
1953 which were identified by the veteran as pertinent to his 
claim.  Importantly, however, these alleged records, even if 
subsequently retrieved, would have no impact on the veteran's 
claim because the veteran does not have a current diagnosis 
of lyme disease.  Under 38 U.S.C.A. § 1110, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Moreover, there is nothing in the record to 
suggest that the veteran's service medical records are 
incomplete, and the veteran's discharge examination is 
negative for findings of lyme disease.  Importantly, the duty 
to assist "is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Moreover, additional attempts to obtain private treatment 
records identified by the veteran would be futile, and a 
remand for yet more attempts would thus be inappropriate, and 
unnecessary and would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records and VA post-service 
treatment records, and assisted the veteran in obtaining 
evidence, to the extent possible.  The veteran was afforded 
physical examinations, and VA obtained medical opinions as to 
whether the veteran has or ever had lyme disease.  In the 
circumstances of this case, a remand to have the RO take 
additional action to attempt to retrieve private records 
again would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran).  

The veteran was also afforded the opportunity to give 
testimony before the Board.  Specifically, the veteran was 
scheduled for a hearing before a Member of the Board 
(Veterans Law Judge) in September 1999, but he failed to 
appear.  The veteran reported that he did not appear to the 
scheduled hearing because his poor eyesight prevented him 
from reading the notification of the hearing date; however, 
in a letter dated in August 1999, the veteran specifically 
indicated that he would attend the hearing on September 17, 
1999.  Thus, the veteran clearly had knowledge of the hearing 
date and he has not presented any valid reason for missing 
the hearing.  

In light of the foregoing, all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claim.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for Lyme disease, 
asserting that he contracted Lyme disease during active 
military service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service (or within the presumptive period under Sec. 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran testified in support of his claim for service 
connection for Lyme disease during a hearing held at the RO 
in March 1998.  He stated that he was being treated for Lyme 
disease which had first appeared during service.  He further 
testified that he was the oldest living diagnosed case of 
Lyme disease in the world; however, after considering all of 
the evidence of record, the preponderance of the evidence 
shows that the veteran does not currently have, nor has he 
ever had Lyme disease.

The veteran's service medical records do not contain any 
references to Lyme disease.  The service medical records do 
contain various complaints of symptoms which the veteran 
sincerely believes represented the undiagnosed symptoms of 
Lyme disease.  For example, a service medical record dated in 
October 1952 shows that the veteran was observed for 
suspected rheumatic fever.  In June 1953, he was observed for 
the purpose of ruling out hepatitis.  From January to April 
1954, he was hospitalized for complaints of pain and 
stiffness in the back and neck.  A neuropsychiatric 
consultation report dated in May 1954 notes that the 
veteran's doctors referred him for evaluation of a possible 
hysterical conversion reaction.  A subsequent record dated in 
June 1954 shows that psychological testing had been completed 
and verified the clinical evaluation of a schizoid 
individual.  An administrative discharge was recommended.

Although the veteran has expressed his own opinion that the 
symptoms noted in service represented Lyme disease, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board notes that there are no medical records containing 
any mention of the possibility of the presence of Lyme 
disease until many years after separation from service.  In a 
written statement dated in November 1997, Richard Karp, M.D., 
a specialist in infectious disease at a VA outpatient clinic 
stated that he had carefully read the medical record of the 
veteran beginning with service infirmary records dated from 
1952 through discharge.  He stated that the clinical 
diagnoses of the time and present knowledge indicated the 
onset of Lyme disease.  He further stated that the veteran 
was presently diagnosed and treated for Lyme disease and 
exhibited the characteristics of late long term Lyme disease.

Importantly, however, Dr. Karp later changed his mind and 
concluded that the veteran did not have Lyme disease.  More 
specifically, a VA treatment record dated in October 2001 and 
authored by Dr. Karp indicates that, although the impression 
included presumed seronegative Lyme disease, Dr. Karp noted 
that all diagnostic studies had been negative.  He further 
noted that with new information regarding the veteran's 
psychiatric evaluation in 1954, one had to assume that there 
was no evidence of Lyme disease with the multiple negative 
serologic tests and other studies.

In addition, opinions from other physicians weigh against the 
conclusion that the veteran has Lyme disease.  A letter dated 
in May 1996 from the Tufts University School of Medicine 
which is addressed to Richard Locksley, M.D., indicates that 
the veteran's antibody response to the Lyme disease 
spirochete B. burgdorferi was negative.

A VA infectious diseases examination report from December 
1997 shows that the examiner noted that a question had been 
raised as to whether the veteran acquired Lyme disease during 
his active duty from June 1951 to October 1954.  He noted 
that one year after entering service the veteran began to 
suffer from recurrent episodes of nonspecific illness.  These 
episodes were characterized by pain and stiffness in the 
wrists, neck, and back.  They were usually not accompanied by 
any physical findings.  He also noted the veteran's 
hospitalization for hepatitis and for psychiatric evaluation 
during service.  He noted that beginning in 1995, the veteran 
began to reconstruct his past medical history in the context 
of possible Lyme disease and became convinced that he had the 
disease.  He had a number of blood tests to evaluate the 
possibility of Lyme disease, and the tests were negative.  
The examiner noted that one of the tests was performed at a 
laboratory which was perhaps the most prominent study site 
for clinical Lyme disease.  He had been treated for the past 
six to twelve months with oral antibiotics by Dr. Karp for a 
diagnosis of presumed Lyme disease.  The veteran reported 
that upon the institution of erythromycin swelling behind his 
knee diminished substantially within days.  The examiner 
noted that erythromycin was not an appropriate therapy for 
Lyme disease, and swelling behind the knee was not typical 
for that diagnosis.  Following physical examination, the 
examiner made the following comments:

My assessment of [the veteran] is that of 
a 65-year-old with a long history of 
vague and nonspecific complaints.  The 
history of hepatitis in the 1950's is 
likely to have been real, although it is 
impossible to say based on current 
laboratory findings what the etiology of 
that hepatitis was.  There is no evidence 
today of chronic or persistent arthritis, 
and there is no evidence on gross exam of 
chronic or debilitating illness of any 
specific source.  The etiology of this 
patient's pericarditis is unclear, but 
may well be due to a variety of common-
place chronic medical illnesses, 
including congestive cardiomyopathy.  The 
history of purported meningitis is not 
corroborated by findings documented in 
the available medical chart.

In particular, there is no good evidence 
to suggest the diagnosis of Lyme disease 
either in the 1950's nor at any time 
subsequently.  [The veteran] was based in 
North Carolina during his years of active 
duty.  There is no evidence that in the 
1950's there was any significant degree 
of Lyme disease activity or of Borrelia 
burgdorferi infection within the tick 
population of North Carolina . . .  There 
is little evidence therefore that [the 
veteran] would have been exposed to Lyme 
disease in North Carolina in the 1950s.

In addition, there is nothing about this 
patient's history or physical findings 
that suggests in a compelling fashion a 
diagnosis of Lyme disease.  Each of his 
complaints can be explained on the basis 
of unrelated and common illness.  I 
disagree with Dr. Karp's assessment that 
this patient exhibits the characteristics 
of late long-term Lyme disease.  In fact, 
this patient's presentation is atypical 
for Lyme disease, and together with 
repeated multiple negative laboratory 
tests suggest that Lyme disease is quite 
unlikely in this patient.

The report of a December 2002 VA infectious disease 
examination shows that the examiner reviewed the veteran's 
four large claims files.  The examiner noted that Dr. Karp 
had evaluated the veteran for years for the possible 
diagnosis of Lyme disease, and had done many tests including 
blood testing and physical examination on many occasions.  
The examiner contacted Dr. Karp by telephone and noted that 
Dr. Karp felt that the veteran had symptoms that were 
suggestive of Lyme disease; however, he was never able to 
identify Lyme disease in the veteran with any degree of 
certainty.  During the telephone discussion, Dr. Karp 
indicated that the patient does not likely have the diagnosis 
of Lyme disease.  The VA examiner further stated, "To 
summarize this patients C-file, his electronic chart review 
through the VA in Martinez, and conversations with the 
patient's treating infectious disease specialist indicate 
that this patient does not likely have Lyme disease."

Based on the foregoing medical evidence, the preponderance of 
the evidence is against a finding of a current diagnosis of 
Lyme disease.  It is evident that the veteran sincerely 
believes that he has Lyme disease; however, there is no 
objective evidence to support his contentions, and VA medical 
professionals have concluded, based on extensive testing, 
that the veteran does not have Lyme disease.  While the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether he has Lyme 
disease, and if so, whether there is any relationship to 
service.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that Lyme disease 
was not incurred in or aggravated by service.





ORDER

Entitlement to service connection for Lyme disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


